FILED
                           NOT FOR PUBLICATION                                MAY 27 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHRISTINE MURRAY,                                No. 13-55682

              Plaintiff - Appellant,             D.C. No. 8:10-cv-01675-JVS-
                                                 MLG
 v.

COUNTY OF ORANGE, a municipal                    MEMORANDUM*
corporation; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                        Argued and Submitted May 7, 2015
                              Pasadena, California

Before: LIPEZ,** WARDLAW, and MURGUIA, Circuit Judges.

      Christine Murray appeals the district court’s grant of summary judgment on

her claim against the County of Orange (the “County”) and the Orange County

Sheriff’s Department (“OCSD”) for violating the Public Safety Officers Procedural

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Kermit V. Lipez, Senior Circuit Judge for the First
Circuit, sitting by designation.
Bill of Rights Act (“POBRA”), Cal. Gov’t Code §§ 3300-3313. Murray also

appeals the district court’s judgment, following a bench trial, in favor of the

County on her § 1983 claim. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we reverse and remand.

      1. Although the district court relied heavily, and properly, on the Orange

County Superior Court decision in Anderson v. Cnty. of Orange, No. 30-2010-

00376368 (Cal. Sup. Ct. Mar. 9, 2012), to grant summary judgment, that decision

has since been reversed by the California Court of Appeal. See Anderson v. Cnty.

of Orange, No. G047161, 2014 WL 1092865 (Cal. Ct. App. Mar. 20, 2014).1 The

liberty interest hearing offered by the County did not satisfy the minimum

requirements of a POBRA administrative appeal. See id. Because the liberty

interest hearing was an inadequate remedy, the requirement of exhaustion of

administrative remedies does not apply, Glendale City Emps.’ Ass’n v. City of




      1
         We grant Murray’s motion for judicial notice of the California Court of
Appeal’s opinion in Anderson. We may take judicial notice of filings from cases
that are relevant to the issues before us. Harris v. Cnty. of Orange, 682 F.3d 1126,
1132 (9th Cir. 2012) (explaining that courts may take judicial notice of “documents
on file in federal or state courts”); United States ex rel. Robinson Rancheria
Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (“[W]e may
take notice of proceedings in other courts, both within and without the federal
judicial system, if those proceedings have a direct relation to matters at issue.”
(internal quotation marks omitted)).

                                          2
Glendale, 540 P.2d 609, 618-19 (Cal. 1975), rendering erroneous the district

court’s grant of summary judgment in favor of the County and OCSD.

      2. The district court erroneously concluded that the County was entitled to

judgment on Murray’s Monell claim, focusing on whether Sheriff Hutchens was a

final decisionmaking authority, rather than a final policymaking authority, which is

the key question under Monell. See Monell v. Dep’t of Soc. Servs. of N.Y., 436

U.S. 658, 690-95 (1978). A municipality is not liable under § 1983 “unless the

decisionmaker possesses final authority to establish municipal policy with respect

to the action ordered.” Gillette v. Delmore, 979 F.2d 1342, 1349 (9th Cir. 1992)

(per curiam) (internal quotation marks omitted). The district court considered

whether Sheriff Hutchens’s decision to lay off Murray could be reviewed after the

fact by the Human Resources Director. However, that the Human Resources

Director has the authority to rule on grievances does not mean that the Human

Resources Director possesses final authority to establish municipal policy with

respect to layoffs in the Sheriff’s Department.

      According to the Orange County Charter and Ordinances, the final

policymaker with respect to employment decisions within the Sheriff’s Office

appears to be either the County Executive Officer or the Board of Supervisors.

However, final policymaking authority may be delegated in practice. See Ulrich v.


                                          3
City & Cnty. of S.F., 308 F.3d 968, 986 (9th Cir. 2002); Bouman v. Block, 940 F.2d

1211, 1230-31 (9th Cir. 1991). Here, because the district court did not engage in

the proper factual inquiry, the record is not sufficiently developed as to whether

Sheriff Hutchens had been delegated final policymaking authority with respect to

employment. We therefore reverse and remand the judgment.

      REVERSED and REMANDED.




                                          4